Citation Nr: 0033231	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted for the 
claim of entitlement to service connection for a skin fungus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson






INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for skin fungus.  The veteran filed a 
timely notice of disagreement to the April 1999 decision.  

In a July 1999 statement of the case, the RO denied 
entitlement to service connection for a skin fungus.  In a 
September 1999 supplemental statement of the case the RO 
continued to deny entitlement to service connection for a 
skin fungus.  

Regardless of the RO's disposition of the veteran's claim, 
the Board is without jurisdiction to determine the 
substantive merits of the claim in the absence of new and 
material evidence.  Hickson v. West, 12 Vet. App. 247 (1999).  

Although the RO has considered the claim for service 
connection for on a de novo basis, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).

The Board finds that the proper issue on appeal is, 
therefore, whether new and material evidence has been 
submitted to reopen the previously denied claim and that the 
Board can consider that issue without prejudice to the 
veteran.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996);  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In a statement dated in July 1999, the veteran withdrew his 
appeal on the issues of entitlement to service connection for 
PTSD and entitlement to a rating in excess of 20 percent for 
residuals of burns to the neck, chest, and right arm.  The 
Board finds, therefore, that it is without jurisdiction to 
render a decision on these issues.  See Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases 
to be valid if withdrawn); 38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  In August 1994 the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for skin disorder.  

2.  Additional evidence received since the Board's August 
1994 rating is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the Board's August 1994 decision 
wherein the Board denied reopening the claim of entitlement 
to service connection for a skin disorder is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7014(b) (West 1991);  38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1994 
decision wherein the Board denied reopening the claim of 
entitlement to service connection for a skin disorder is 
reported in pertinent part below.

Service medical records show that in June 1944 the veteran 
sought treatment for a skin rash and was diagnosed with 
moderate corporis trichophytosis and tinea cruris.  The 
November 1945 separation examination revealed scarring due to 
burn accident.  There were no other skin abnormalities shown.  

The veteran was accorded a VA examination in March 1948.  The 
only skin abnormalities noted were related the veteran's in 
service burn accident.  

VA outpatient treatment records dated from March to November 
1984 show that the veteran reported a history of a skin rash 
(hands, feet, legs, and groin) for a period of five years.  
The diagnoses were capillaritis, tinea corporis, and tinea 
pedis.  

The veteran was accorded a personal hearing in October 1991.  
At that time he testified that following his separation from 
service he had experienced a skin rash.  He reported 
treatment for his skin disorder at a VA medical facility.  

The evidence which has been received since the August 1994 
decision wherein the board denied reopening the claim of 
entitlement to service connection for a skin disorder is 
reported in pertinent part below.  


VA outpatient treatment records dated in January 1996 show 
that the veteran was seen with complaints of pruritus.  
Objective findings included hypopigmented burn patches on the 
skin and dry skin.  The diagnoses were capillaritis, eczema, 
and xerosis.  In August 1996 he was seen for follow-up in the 
dermatology clinic.  At that time, he complained of groin 
itching 

In April 1997 the veteran was seen with complaints of scrotum 
itching.  The diagnosis was pruritus scrotum.  In October 
1997 he was diagnosed with sebaceous hyperplasia, left cheek, 
actinic keratosis, left temple, actinic keratosis post scalp, 
and history of red scrotum, okay.  

VA outpatient treatment records dated in October 1998 show 
that the veteran was seen in the dermatology clinic and the 
diagnosis was xerosis.

The veteran was accorded a VA skin examination in January 
1999.  The diagnosis was scars secondary to gasoline burns.  

VA outpatient treatment records dated in February 1999 show 
that the veteran was seen in the dermatology clinic and the 
diagnoses were capillaritis on the lower extremities, 
excoriated papules on the scalp, and groin, no complaints of 
itching.  

The veteran was accorded a VA skin examination in June 1999.  
The examiner stated that he reviewed the claims file prior to 
examination.  The veteran reported continuous itching in the 
groin area.  The diagnoses were hypopigmented areas on the 
upper chest secondary to burn scar, skin fungus, and history 
of tinea cruris.  The examiner stated that there were no 
lesions of tinea present.  He stated that the veteran had 
continual subjective complaints of pruritus.  The examiner 
opined that the multiple hypopigmented macules were related 
to the burns that the veteran suffered in 1944 and were not 
related to his in service treatment for tinea cruris or 
corporis trichophytosis.  Photos were submitted along with 
the examination report.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  



New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The veteran seeks to reopen his claim of service connection 
for a skin disorder which the Board denied in August 1994.  
When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The evidence at the time of the Board's August 1994 decision 
showed the veteran's skin fungus was not present in service 
and had occurred too remote from service to be associated 
therewith.  

The evidence added to the record since the August 1994 
decision includes VA outpatient treatment records and VA 
examination reports, and the veteran's contentions that his 
current skin disorder is the same disorder reported and 
treated in service.  

The veteran's contention that his current skin disorder is 
the same disorder reported and treated in service is merely a 
restatement of the argument rejected by the Board when it 
issued its August 1994 decision, and hence does not 
constitute either new or material evidence.  

The VA treatment records and reports of VA examinations 
constitute new evidence, but the evidence is not material 
because it does not bear directly and substantially on 
whether the veteran has a skin fungus that was incurred in or 
aggravated by service.  There is no competent medical opinion 
linking the veteran's current skin disorders to service.  In 
fact, the VA examiner who opined as to the etiology of the 
veteran's skin problems, stated that the hypopigmented 
macules were related to burns the veteran suffered in 
service, and such have been service-connected.  The examiner 
specifically pointed out that the macules were not related to 
the tinea cruris or corporis trichophytosis reported in 
service.


The veteran is not competent to provide an opinion as to 
whether any current skin disorder is the same disorder 
reported and treated in service.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492.494 (1992) (holding that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).

The Board must, accordingly, conclude that the evidence 
received since the August 1994 decision is not new and 
material, and the claim is not reopened.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(A)(c).  The law 
currently in effect mandates that the Secretary shall assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.

The impact of this new law on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Derwinski, 8 Vet. 
App. 391, 398 (1995).  However, the Court has also held that 
the duty to assist was triggered prior to a finding that new 
and material evidence had been presented where a reference 
was made to evidence which would plausibly be new and 
material, and that the duty to assist mandated that such 
records be obtained.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).

Regardless, even if it were assumed that the new law applied 
to all new and material cases, the Board is of the opinion 
that the duty to assist has been satisfied in this instance.  
The RO endeavored to obtain all known available evidence 
pertinent to the veteran's claim.  The veteran was given the 
opportunity to identify and submit additional evidence.  The 
RO even afforded the veteran a contemporaneous comprehensive 
VA medical examination which include provision of a competent 
medical opinion as to the etiology of any present skin 
disorders.

Therefore, the Board concludes that the RO has more than 
satisfied any possible duty to assist in this instance.

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a skin disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 Vet. App. at 
322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
skin disorder, the appeal is denied.  



		
                                                RONALD R. 
BOSCH
	Veterans Law Judge
				Board of Veterans' Appeals


 

